NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FARID GHALEHTAK; SHIRIN                         No. 16-16742
TABATABAI,
                                                D.C. No. 3:15-cv-05821-LB
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM *

FNBN I, LLC, its successors and/or assigns,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                            Submitted June 26, 2017***

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Farid Ghalehtak and Shirin Tabatabai appeal pro se from the district court’s

judgment dismissing their action alleging violations of the Truth in Lending Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“TILA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6).

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011).

We affirm.

      The district court properly dismissed plaintiffs’ TILA claim for rescission as

time-barred because plaintiffs did not exercise their right of rescission within three

years of when they consummated the loan transaction. See 15 U.S.C. § 1635(f);

Beach v. Ocwen Fed. Bank, 523 U.S. 410, 412-13, 419 (1998) (explaining that

“§ 1635(f) completely extinguishes the right of rescission at the end of the 3-year

period”).

      The district court properly dismissed plaintiffs’ TILA claim for actual

damages under 15 U.S.C. § 1641(g) because plaintiffs failed to allege facts

sufficient to show that they detrimentally relied on appellee’s failure to provide

notice of the transfer of plaintiffs’ loan to appellee. See 15 U.S.C. § 1641(g); In re

Smith, 289 F.3d 1155, 1157 (9th Cir. 2002) (detrimental reliance is an element of a

TILA claim for actual damages).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

                                          2                                       16-16742
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

   Plaintiffs’ motion for leave to file an amended opening brief (Docket Entry No.

16) is denied.

      AFFIRMED.




                                        3                                   16-16742